Exhibit 10.4

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

2015 PERFORMANCE SHARE UNIT GRANT AGREEMENT

 

Employee Name:    Target Number of Performance Share Units Subject to Grant:   
Date of Award:    Closing Price on Date of Grant:   

 

 

THIS PERFORMANCE SHARE UNIT GRANT AGREEMENT (this “Agreement”) is made as of the
date in the box above labeled “Date of Grant” by Huntington Bancshares
Incorporated, a Maryland corporation and its subsidiaries (the “Company”), and
is hereby communicated to the employee named in the box above (the “Employee”).
Undefined capitalized terms used in this Agreement shall have the meanings set
forth in the Company’s 2015 Long-Term Incentive Plan as may be amended from time
to time (the “Plan”).

WHEREAS, the Company maintains the Plan.

WHEREAS, pursuant to Article 8 of the Plan, the Committee may grant awards of
performance based Restricted Stock Units (“Performance Share Units” or “PSUs”)
to employees, and have such grants settled in shares of the Company’s common
stock (“Shares”).

WHEREAS, the Company desires to compensate the Employee with a grant of
Performance Share Units for the Employee’s future services to the Company.

NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Performance Share Units under the following terms and
conditions:

 

1. Grant of Performance Share Units.

The Company, by authority of the Committee, hereby grants to the Employee a
target Award of the number of Performance Share Units identified above (the
“Grant”), which may be increased or decreased depending on attainment of the
Qualifying Performance Criteria identified in this Agreement (the “Performance
Goals”) to be issued in accordance with all of the terms and conditions set
forth in this Agreement and the Plan. The Performance Share Units will be a
bookkeeping entry (the “PSU Account”), and each Performance Share Unit shall be
equivalent to one Share. All terms and conditions set forth in the Plan are
deemed to be incorporated herein in their entirety.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

2. Employee PSU Account.

The number of Performance Share Units granted pursuant to this Agreement shall
be credited to the Employee’s PSU Account. Each PSU Account shall be maintained
on the books of the Company until full payment of the balance thereof has been
made to the Employee (or the Employee’s beneficiaries if the Employee is
deceased) in accordance with Section 1 above. No funds shall be set aside or
earmarked for any PSU Account, which shall be purely a bookkeeping device.

 

3. Period of Restriction and Vesting Provisions.

(a) The Period of Restriction is the period beginning on January 1, 2015, and
ending on December 31, 2017.

(b) Except as provided in this Agreement, the Employee’s Performance Share Units
will vest only upon the Employee’s continued employment through the date that
such Performance Share Units are paid after the expiration of the Period of
Restriction, provided that the Committee certifies the Performance Goals for the
Period of Restriction have been achieved as set forth in Appendix A, attached to
this Agreement. Appendix A shall set forth the applicable Performance Goals and
a “Threshold,” “Target,” and “Maximum” performance levels and payout
percentages. If the Performance Goals are achieved at a level that is below
Threshold, the number of Performance Share Units to be paid will be 0. If the
Performance Goals are achieved at a level that is equal to Threshold, the amount
of Performance Share Units to be paid will be 50% of the Performance Share Units
under this Grant. If the Performance Goals are achieved at a level that is equal
to Target, the amount of Performance Share Units to be paid will be 100% of the
Performance Share Units under this Grant. If the Performance Goals are achieved
at a level that is equal to Maximum, the Performance Share Units to be paid will
be 150% of the Performance Share Units under this Grant. If the Performance
Goals are achieved at a level that either is between Threshold and Target, or
between Target and Maximum, the amount of Performance Share Units that will be
paid will be equal to an amount that is linearly interpolated between the
applicable payout percentages. Linear interpolation means that an increase in a
goal above one specified level but below another level will result in a similar
incremental increase in the payout percentage. For purposes of determining
whether the Performance Goals have been achieved, calculations will be adjusted
for Extraordinary Events as defined in Section 2.20 of the Plan.

(c) Notwithstanding any provision to the contrary, if, on or after the date that
is six months after the Date of Grant, and before the date that Performance
Share Units are paid, (1) the Employee’s employment or service with the Company
terminates due to Early Retirement, Disability, or death, or (2) the Company
terminates the Employee without Cause (as defined in Article 2.5 of the Plan),
the Employee shall vest in a prorated number of Shares (with any fractional
Shares rounded up to the next whole number) equal to the number of Performance
Share Units that otherwise would have vested at the end of the Period of
Restriction based on



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

the achievement Performance Goals times a fraction. The numerator of the
fraction shall be the number, which in no event shall be greater than 36, of all
full and partial months (with partial months being counted as full months) that
passed beginning with January 1, 2015, and ending with the month in which the
Employee’s termination occurred. The denominator of the fraction shall be 36.
For purposes of this Agreement and notwithstanding any provision of the Plan,
including Section 2.38 of the Plan, to the contrary, “Early Retirement” means
that the Employee has terminated service with the Company for any reason other
than Cause on or after attainment of age 55 and completion of at least 10 years
of service.

(d) Notwithstanding any provision in Section 3(b) or 3(c) above to the contrary,
if, on or after the date that is six months after the Date of Grant, and before
the date that Performance Share Units are paid, the Employee’s employment or
service with the Company terminates for any reason other than Cause after
attainment of age 59  1/2 and 4 years of service (“Normal Retirement”), the
Employee’s service shall be deemed to have terminated on the date that
Performance Share Units are paid so that the Employee is paid the number of
Performance Share Units credited to the PSU Account based on performance as set
forth in Section 3(b).

(e) Notwithstanding any provision in items 3(a) – (d) above, if on December 31st
before the applicable vesting date described above, the Company’s Common Equity
Tier 1 Risk-Based Capital Ratio (“CET 1”) is less than the greater of (i) the
CET 1 goal set forth in the Company’s Capital Management Policy or (ii) the
required minimum CET 1 established by the Federal Reserve, the Employee’s
Performance Share Units that otherwise would have vested on such date shall
instead vest on the date that the Committee certifies that the Company’s CET1 is
greater than or equal to the applicable goal described in (i) or (ii) above
(which shall be no later than March 15th of the year after the year in which
such CET 1 goal is achieved). However, if the Company’s CET 1 remains less than
the applicable goal described in (i) and (ii) above on the December 31st of each
of the two consecutive years after the otherwise applicable vesting date
described in Sections 3(a)-3(d) above (as applicable), the Employee shall
forfeit such Performance Share Units.

 

4. Forfeiture Provisions.

(a) To the extent the Employee fails to satisfy the vesting conditions of
Section 3 of this Agreement, the Employee’s Performance Share Units shall be
forfeited.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Committee may cause the Employee to forfeit all unvested Performance Share Units
and require repayment of any amount previously paid under this Agreement in
accordance with the terms of the Huntington Bancshares Incorporated
Recoupment/Clawback Policy (“the Policy”), any other applicable policy of the
Company, and any other applicable laws and regulations. The Policy is available
on the Risk Management and Corporate Policy home page of the Huntington
intranet.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

(c) Notwithstanding anything herein to the contrary, in the event that the
Employee’s employment is terminated for Cause, the Employee shall forfeit any
Performance Share Units that were not previously vested before the date of
termination.

(d) This Performance Share Unit grant is subject to acceptance of all the terms,
conditions and limitations of the Plan. The Plan may be amended from time to
time, including but not limited to provisions on tax withholding and forfeiture.
This Performance Share Unit grant is subject to such rules and regulations that
the Committee may adopt for administration of the Plan, and to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

5. Change in Control.

Notwithstanding any provision to the contrary, upon the occurrence of a Change
in Control, the Employee shall vest in a prorated number of Shares (with any
fractional Shares rounded up to the next whole number) if:

(a) within 12 months after a Change in Control occurs, the Employee’s service
has been terminated by the Company (provided that such termination is for a
reason other than for Cause); or

(b) the Company previously terminated the Employee’s service without Cause
(i) during the year before the Change in Control was consummated but (ii) after
a third party or the Company had taken steps reasonably calculated to effect a
Change in Control. In addition to items (i)-(ii) above, the Employee also must
reasonably demonstrate that such termination of service was in connection with
or in anticipation of the Change in Control.

The number of prorated Shares shall be equal to the number of Performance Share
Units that otherwise would have vested at the end of the Period of Restriction
based on the achievement Performance Goals determined as of the last day of the
quarter before the consummation of the Change in Control times a fraction. The
numerator of the fraction shall be the number, which in no event shall be
greater than 36, of all full and partial months (with partial months being
counted as full months) that passed beginning with January 1, 2015, and ending
with the month in which the Employee’s termination occurred. The denominator of
the fraction shall be 36.

 

6. Issuance of Stock.

The Company, or its transfer agent, will convert the Performance Share Units in
the Employee’s PSU Account into Shares and deliver the total number of Shares
due to the Employee within 60 days after the date the Performance Share Units
vest or as soon as administratively possible after such date (but in no event
later than December 31st of the year after the year in which the Period of
Restriction expired), except as otherwise provided in



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

Section 14 below. However, notwithstanding any provision to the contrary, if, in
the reasonable determination of the Company, an Employee is a “specified
employee” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder (“Code Section 409A”), then, if
necessary to avoid the imposition on the Employee of excise tax and interest
under Code Section 409A, the Company shall not deliver the Shares otherwise
payable upon the Employee’s termination and separation of service until the date
that is 30 days after 6 months following the Employee’s termination and
separation of service from the Company. The delivery of the Shares shall be
subject to payment of the applicable withholding tax liability as set forth in
Section 8. If the Employee dies before the Company has distributed any portion
of the vested Performance Share Units, the Company will transfer any Shares
payable with respect to the vested Performance Share Units in accordance with
the Employee’s written beneficiary designation or to the Employee’s estate if no
written beneficiary designation is provided. If the Employee did not have a
will, any Shares payable with respect to the vested Performance Share Units will
be distributed in accordance with the laws of descent and distribution.

 

7. Election to Defer Receipt of Shares.

The Employee may defer the receipt of Shares relating to the PSUs beyond the
vesting date under the rules and procedures established by the Company under the
Huntington Bancshares Incorporated Executive Deferred Compensation Plan, or any
successor thereto (the “Deferred Compensation Plan”). The Employee’s election to
defer receipt of such Shares shall be made on a form provided by the Company,
which shall specify the amount of Shares to be deferred and the distribution
date for such Shares. The Employee may elect to defer receipt of such Shares
until the earlier of: (i) the date of the Employee’s Separation from Service,
(ii) the date of the Employee’s retirement (as defined under the Deferred
Compensation Plan), or (iii) the Employee’s specified date of payment. Elections
to defer will become irrevocable in accordance with the terms of the Deferred
Compensation Plan and with Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, Shares will not be issued and the Employee shall
have no voting rights of a stockholder in the Company to the extent that the
Employee has elected to defer the issuance and receipt of such Shares; provided,
however, that the Employee shall continue to receive dividend equivalent credits
during the period of deferral credited to the PSU Account at such times as
provided in this Agreement. Any deferral election made with respect to such
Shares must be made no later than the date that is six months before the
expiration of the Period of Restriction.

 

8. Withholding Taxes.

The Company shall have the power and the right to deduct or withhold, or require
the Employee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement. Tax and any other necessary withholding obligations shall be
satisfied in a manner consistent with Article 19 of the Plan.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

9. Non-transferability of Grant.

During any Period(s) of Restriction, the Employee shall have no right to
transfer, sell, pledge, assign, or hypothecate, other than by will or the laws
of descent and distribution, any rights with respect to the Employee’s Award of
PSUs. No PSU shall be subject to execution, attachment, or similar process.

 

10. Employee’s Rights Unsecured.

The right of the Employee or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Employee nor his or her beneficiary shall have any rights in or
against any amounts credited to the Employee’s PSU Account or any other specific
assets of the Company. All amounts credited to the Employee’s PSU Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes, as it may deem appropriate.

 

11. No Voting Rights as Stockholder.

Until the Performance Share Units have vested and Shares have been issued,
Employee shall not have any voting rights as a stockholder of the Company with
respect to the Performance Share Units.

 

12. Dividends.

To the extent that cash dividends are paid on Shares after the Date of Grant and
before the date the Employee receives the Shares subject to this Grant, the
Employee’s PSU Account will be credited with an additional number of Performance
Share Units to reflect reinvested dividend equivalents with respect to the
period of time between the Date of Grant and the delivery of Shares under this
Agreement. Such dividend equivalent credits will be equal in value (based on the
reported dividend rate on the date dividends were paid) to the amount of
dividends paid on the Shares represented by the Performance Share Units in the
Employee’s PSU Account. The Employee’s PSU account will be credited with whole
and fractional PSUs equal to the dollar amount of the reinvested dividend
equivalents based on the Fair Market Value on the dividend payment dates. The
Employee shall vest in the additional Performance Share Units in accordance with
Section 3 of the Agreement in the same manner that the Employee vests in the
original grant of Performance Share Units held in the PSU Account. These
additional Performance Share Units will be distributed in whole Shares in
accordance with Section 6 of this Agreement, with the value of any remaining
fractional Shares distributed in cash.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

13. Capital Adjustment Provisions.

In the event of a stock split, stock dividend, spin off, merger, or other event
described in Section 4.3 of the Plan, the number of Performance Share Units in
the Employee’s PSU Account shall be adjusted in accordance with the provisions
of Section 4.3 of the Plan.

 

14. Securities Law Compliance.

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the NASDAQ
Global Select or any other exchange upon which the Company’s common stock is
traded. If the Company delays the delivery of the Shares in order to ensure
compliance with any state or federal securities or other laws, the Company shall
deliver the Shares at the earliest date at which the Company reasonably believes
that such delivery will not cause such violation, or at such other date that may
be permitted under Code Section 409A.

 

15. Plan Governs.

The Grant is subject to acceptance of all the terms, conditions and limitations
of the Plan, including Article 20 with respect to forfeitures. The Plan may be
amended from time to time, including but not limited to provisions on tax
withholding and forfeiture. This Grant is subject to such rules and regulations
that the Committee may adopt for administration of the Plan, and to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan shall govern. A copy
of the Plan is available upon request by contacting the Human Resources
Department at the Company’s executive offices.

 

16. No Right to Continued Employment.

The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

17. Addresses for Notices.

Any notice to be given to the Company under the terms of this Agreement shall be
addressed to the Company, in care of the Compensation Director, at Huntington
Bancshares Incorporated, Huntington Center, HC0318, 41 S. High Street, Columbus,
Ohio 43287, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee shall be addressed to the
Employee at the address maintained on the books and records of the Company.

 

18. Captions.

Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Notice.

 

19. Notice Severable.

In the event that any provision in this Agreement shall be held invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.

 

20. Expenses.

Costs of administration of the terms and conditions of this Agreement will be
paid by the Company.

 

21. Governing Law / Compliance with Applicable Law.

Except to the extent preempted by federal law, this Agreement shall be construed
and enforced in accordance with the laws of the State of Ohio, without giving
effect to the choice of law principles thereof.

 

22. Entire Notice; Amendment; Code Section 409A Provisions.

This Agreement and the Plan contain the terms and conditions with respect to the
subject matter hereof and supersede any previous agreements, written or oral,
relating to the subject matter hereof. This Agreement shall be interpreted in
accordance with Code Section 409A. This Agreement shall be deemed to be modified
to the maximum extent necessary to be in compliance with Code Section 409A’s
rules. If the Employee is unexpectedly required to include in the Employee’s
current year’s income any amount of compensation relating to the Performance
Share Units because of a failure to meet the requirements of Code Section 409A,
then to the extent permitted by Code Section 409A, the Employee may receive a
distribution of Shares or cash in an amount not to exceed the amount required to
be included in income as a result of the failure to comply with Code
Section 409A.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

RESTRICTIVE COVENANTS

After review of this agreement, the Employee will be required to accept the
terms and conditions of the grant. If this agreement is not accepted within 45
days of the distribution of this document, then the grant will be subject to
forfeiture.

Non-Solicitation Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and for a period of one year
after such employment ceases, either voluntarily or involuntary for any reason,
he or she will not, either directly or indirectly:

 

  1. Solicit, encourage, or induce any person employed by the Company, or
attempt to solicit, encourage or induce any person employed by the Company, to
terminate his or her employment with the Company or to seek or accept employment
with any other person or entity; or

 

  2. Contact or attempt to contact any customer or prospective customer of the
Company for whom the Employee performed any services or had any direct or
indirect business contact for the purposes of identifying his or her new
association or his or her change of employment or current affiliation; or

 

  3. Contact any customer of the Company for whom the Employee performed any
services or had any direct or indirect business contact for the purpose of
soliciting, influencing, enticing, attempting to divert, or inducing any such
customers to obtain any product or service offered by the Company from any
person or entity other than the Company; or

 

  4. Contact any customer or prospective customer of the Company whose identity
or other customer specific information the Employee obtained or gained access to
as an employee of Company for the purpose of soliciting, influencing, enticing,
attempting to divert, or inducing any such customers or prospective customers to
obtain any product or service provided by the Company from any person or entity
other than the Company; or

 

  5. Accept or provide assistance in the accepting of business from any
customers or any prospective customers of the Company for whom the Employee
performed any services or had any direct or indirect business contact, or whose
identity or other customer specific information the Employee obtained or gained
access to as an employee of the Company.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
the Employee separates employment within one year following a Change in Control
that is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then the Employee’s obligations will cease as
of the date of his or her employment termination.

Confidentiality Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and after such employment
ceases, either voluntarily or involuntary for any reason, he or she will not,
either directly or indirectly use proprietary information to solicit, influence,
entice, attempt to divert, or induce any customer or prospective customer of the
Company to terminate or reduce any business relationship with the Company or to
obtain any product or service provided by the Company from any person or entity
other than the Company. Proprietary information includes customer or prospective
customer information, including names, addresses, telephone numbers, email
addresses or other identifying or contact information, account or transactional
information, and other personal, business or financial information, and also
includes information concerning the Company’s business plans and methods, market
strategies, products and services, technology and computer systems, business
techniques and processes, policies, procedures and training materials.

Non-Competition Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that if the Employee’s service terminates because of Normal Retirement, the
Performance Share Units that continue to be vest under this Agreement will
become vested only if: (1) the date of the Employee’s termination after
obtaining Normal Retirement is at least 6 months after the Date of Grant; and
(2) for a period of one (1) year after the date of the Employee’s termination
after obtaining Normal Retirement, he or she will not accept employment with or
perform any competing services (to include, recruiting, financial modeling,
vendor relationship management, and/or providing services that draw upon his
knowledge of Huntington proprietary information) for any bank or bank affiliated
broker dealer that has any material operations in any of Huntington’s six
(6) footprint states (Ohio, Indiana, Kentucky, Michigan, Pennsylvania, and West
Virginia). “Material operations” means that it has more than 5% market share in
any of Huntington’s footprint states. “Bank affiliated” means owned by a bank or
a bank holding company. The Employee agrees and acknowledges that for purposes
of this Paragraph, “employment” and/or “perform any competing services” shall
mean that the Employee is engaged as an agent, employee, director, owner,
partner or consultant by any bank or bank affiliated broker dealer. If, and to
the extent that, the Employee violates the terms of this non-competition
provision, the continued vesting of the Employee’s Performance Share Units shall
immediately cease, and the Employee shall forfeit any unvested Performance Share
Units.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Performance Share Unit Grant Agreement

 

Notwithstanding the foregoing restrictive covenants of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.

The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.

This Agreement along with the 2015 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.

I also acknowledge that I am required to hold 50% of the shares released to me
net of applicable taxes until Early or Normal Retirement, or other departure
from the Company.

I hereby accept the terms of this Agreement electronically through Fidelity.

 

                                 

  

                

Chairman, President, and Chief Executive Officer   

Date

[Electronic Signature]

[Acceptance Date]